Citation Nr: 0410066	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted in the 
veteran's claim for entitlement to service connection for 
leukemia.


REPRESENTATION

Appellant represented by:	Thomas Miller, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1967, 
during which time he was in Vietnam and both was and is presumed 
to have been exposed to Agent Orange.

The Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, denied the veteran's claim to entitlement to 
service connection for leukemia in a rating decision in March 2000 
which was not timely appeal and became final.

The current appeal to the Board of Veteran Appeals (the Board) is 
from the recent decision by the RO that the veteran has recently 
submitted evidence adequate to reopen his claim but that service 
connection is still not warranted.

The veteran and his spouse provided testimony via 
videoconferencing before the undersigned Veterans Law Judge at the 
RO in October 2003, of which a transcript is of record.  Although 
the veteran now has a private attorney as his representative, he 
was unrepresented at the time of that hearing.

The Board notes that, in accordance with the United States Court 
of Appeals for Veterans Claims (the Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO based 
its determination on that issue, the Board must initially address 
the question of whether "new and material" evidence has been 
presented sufficient to reopen the claim of service connection for 
leukemia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2003).


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection for 
leukemia in March 2000 on the stated basis that the disability was 
not a presumptive disability related to Agent Orange exposure and 
was not otherwise due to service; that decision became final 
absent a timely appeal.

2.  Additional evidence which has been submitted since the final 
March 2000 RO denial of the claim of service connection for 
leukemia, bears directly and substantially on the specific matter 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The aggregate evidence of record and private and VA medical 
opinions raise a reasonable doubt as to a proximal or otherwise 
indistinguishable relationship between the veteran's leukemia and 
service, whether or not leukemia is attributable to inservice 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the March 2000 RO 
decision is new and material, and the claim for service connection 
for leukemia has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2003); 38 C.F.R. § 3.156 (2003).

2.  The veteran's leukemia is reasonably shown to be the result of 
service.  38 U.S.C.A. §§ 1110, 1116, 5103 (West 1991 & Supp. 
2003); 38 C.FC.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, New and Material
Preliminary Matters

During the course of the current appeal, many changes have taken 
place with regard to the duty to assist appellants and related 
matters with regard to evidence and notice.  However, based on the 
evidence of record in this case, and the development that has 
taken place, the Board is satisfied that all due process has been 
fulfilled, that the veteran has been fully apprised of his rights 
and obligations, and has been assisted to the extent that the 
record is sufficient and fully supports the decision rendered 
herein, and that he is not in any way prejudiced thereby.


New and Material
Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to the 
agency decision makers which bears directly and substantially on 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  See Fossie v. West, 12 
Vet. App. 1 (1998).  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Pertinent Factual Background and Analysis

At the time of the March 2000 RO decision, of record was clinical 
evidence that the veteran had leukemia many years after service 
and some opinion as to possible causes thereof.  

In post-2000 evidence, the veteran has submitted clinical reports 
including from VA and private evaluations and care which reflect 
that he had been diagnosed and treated for leukemia for which 
Agent Orange during Vietnam has been identified as a possible or 
even probable cause; he has also submitted expert medical opinions 
to that effect with regard to other veterans in purportedly 
identical or comparable factual situations to his own.

When the veteran seeks to reopen a final decision based on new and 
material evidence, the first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a).  
Secondly, if new and material evidence has been presented, then 
immediately upon reopening the veteran's claim, the VA must 
determine whether the duty to assist the veteran with the 
development of evidence and notify him of the evidence required to 
substantiate his claim has been met.  Third, if the duty to assist 
and notify has been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

In this case, the recent information concerning the veteran's 
leukemia and other matters as cited herein, is clearly new.  And 
because it goes directly to the essential element of the claim, it 
is clearly so significant that it must be considered.  

In addition, recent regulatory changes and judicial mandates have 
changed the climate in which such a case is to be addressed as 
well as the obligations on the part of all involved parties to 
obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance of a 
claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the appellant's 
claim unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  The new evidence now in the file clearly qualifies in 
that regard.

Thus, without entering any discussion of substantive veracity as 
may relate to the merits of the case on this issue, the recent 
evidence is presumed to be credible for purposes of reopening the 
claim.  New and material evidence having been submitted, the claim 
is reopened.  

Accordingly, the Board would note that it becomes unnecessary, as 
a result of the aforecited reopening of the claim, to herein delve 
into the issue of applicability of the noted new regulations 
relating to basic criteria for entitlement to service connection 
for leukemia and disabilities allegedly the result of Agent 
Orange.  However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of the 
overall issue of service connection.

Service Connection
Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003); McCartt v. West, 12 Vet. App. 164, 166 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of §3.307(a)(6) are met even 
though there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of § 3.307(d) 
are also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; 
Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma 
and lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant schwannoma, 
including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; Malignant mesenchymoma; 
Malignant granular cell tumor; Alveolar soft part sarcoma; 
Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma.  For purposes of 
this section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not precluded 
from establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is 
not the sole method for showing causation, and thereby 
establishing service connection.  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the United States Court of Appeals for Veterans Claims' (the 
Court) case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2003).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements. First, a veteran must 
show that he served in the Republic of Vietnam during the Vietnam 
War era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e). See Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  If a disorder is not listed in 38 C.F.R. § 
3.309(e), the presumption of service connection related to Agent 
Orange is not available.  See McCartt v. West, 12 Vet. App. 164 
(1999).

The Board notes further that the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other condition 
for which the Secretary has not specifically determined that a 
presumption of service connection is warranted. See Notice, 61 
Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 
Fed. Reg. 42600-42608 (2002).

It is also noted that in this as in any other case, it remains the 
duty of the Board as the fact finder to determine credibility in 
any number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however , a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In 
any event, the Board has the duty to assess the credibility and 
weight to be given the evidence.

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical evidence 
of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or aggravated 
during, the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2003); 38 C.F.R. § 3.303(d) (2003).

The Court has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  And the 
Board is not permitted to reach medical determinations without 
considering independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and Hatlestad 
v. Derwinski, 3 Vet. App. 213 (1992).  

The Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it remains the 
duty of the Board as the fact finder to determine credibility in 
any number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  As 
fact finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 
100 (1992).  In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Court has held that the Board is prohibited from reaching its 
own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  And when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Factual Background

The veteran is presumed to have been exposed to Agent Orange.  
Accordingly, while he has testified and there is some collateral 
evidence to support that he was exposed under special conditions 
which may or may not have relevance to any presumptions which 
impact on subsequent disability, speculation as to the substance 
thereof becomes redundant and partly moot in the resolution of the 
basic issue at hand.  

The veteran has submitted press clippings concerning the community 
support of his leukemia experience.

A lengthy statement is of record from a professor of medicine and 
specialist in hematology and oncology at Dartmouth Medical School 
who has also treated the veteran.  He references and attaches 
separate synopses of extensive U.S. Government and associated 
treatise works on the results of Agent Orange exposure on Viet Nam 
veterans.  He further notes that the veteran 

has recently been diagnosed with an acute promyelocytic leukemia 
[APL].  He is currently status post induction chemotherapy and is 
now into his consolidation phase.  In speaking with me, the 
patient has made it clear that he did have occupational exposure 
to Agent Orange during an eleven month tour while in Viet Nam in 
1966-1967.  The patient was known at that time to handle Agent 
Orange in terms of transport as well as being exposed while they 
sprayed his perimeter for Agent Orange.  I do understand from 
previous Agent Orange summaries which have come out of the 
Institute of Medicine that the link to leukemia, while not firmly 
established, is plausible.  The incidence of APL is approximately 
5-10 percent of all patients with AML.  In reviewing the 
literature I cannot say definitely that one could not fully 
exclude this exposure to developing his leukemia.  [emphasis 
added]

One of the documents cited in the above communication, and 
subsequently reiterated by the veteran was in the 2000 Update of 
the Institute of Medicine to the effect that "the committee found 
there was limited/suggestive evidence of an association between 
exposure to the herbicides used in Vietnam or the contaminant 
dioxin and acute myelogenous leukemia" (AML).  

The veteran quotes the update as further stating that "In 
particular, two recently published epidemiologic studies support 
this conclusion.  One is a case-control of AML, in which self-
reported service in Vietnam or Cambodia was associated with an 
elevated risk, after adjustment for numerous potentially 
confounding life-style and sociodemographic factors".  

He further quotes that study as stating that "both (tests) were 
conducted in Vietnam Veterans populations and that the association 
was specific for AML, with no excess risk found for other forms of 
leukemia".  It further stated that: "For example, at least one 
high-quality study shows a positive association".

Extensive private treatment and evaluative reports are in the file 
relating to the specific nature of the veteran's leukemia (AML) 
and the peculiar factors relating thereto.

Also of record are reports and official documents relating to the 
case of another veteran and his claim for service connection for 
AML as a result of Agent Orange exposure.  In substance, these 
extensive documents refer to an extensive opinion by the head of a 
VAMC hematology /oncology department who refers to the same 
Institute of Medicine study and from that, concluded that the 
study "very clearly indicates that acute myelogenous leukemia is 
an Agent Orange related condition".

Also entered into the record from the other veteran's case 
assessment was a medical opinion from the head of oncology at 
another VA medical facility to the effect the that veteran had a 
history of Agent Orange exposure in Vietnam; that he had been 
diagnosed with myelodysplasia which transformed into acute 
leukemia; and "according to my best judgment, his exposure to 
Agent Orange likely as not contributed to the development of 
myelodysplastic syndrome and acute leukemia".  [emphasis added]

The veteran also submitted a statement from one expert cited above 
to the effect that acute progranulocytic leukemia of the kind he 
had is usually associated with a balanced chromosomal 
translocation and that this expectation was being used to argue 
against the leukemia's being due to Agent Orange exposure.  The 
physician reiterated that it was his opinion that to the contrary, 
the veteran's leukemia was in fact related to his Agent Orange 
exposure.  [emphasis added]

A statement is also of record dated in October 2001 to the effect 
that the veteran had been found to have a pulmonary nodule, and 
although various test procedures did not confirm that it was other 
than benign, it was going to be watched for further change.  

However, an oncologist and hematology expert, a faculty member at 
a West Coast School of Medicine, who had also treated the veteran 
over a period of several years, further opined that:

It was noted in my original history and physical consultation that 
he was exposed to Agent Orange.  It is possible this Agent Orange 
exposure could have contributed to his acute promyelocytic 
leukemia.  In addition, the pulmonary nodule may or may not be 
related to his Agent Orange experience.  [emphasis added]

The veteran has since clarified that the other referenced veteran, 
whose circumstances are cited above, and who was granted service 
connection for leukemia, was located during Vietnam at the same 
location as he near an airbase where Agent Orange was a recurrent 
cargo, and that given his type of service, his likelihood of 
exposure during service was even greater than the veteran cited 
above whose claim has already been allowed on the medical opinion 
herein cited.

At the hearing, the veteran noted that the claim of the other 
veteran had been granted for AML in August 2001 based on identical 
service circumstances, diagnosis and in fact, much less evidence 
that was of record in his own case; that there are seven subtypes 
of AML, one of which is APL; and that AML is definitely a result 
of exposure to carcinogens.  He cites well known authorities in 
that regard.  He further argues that since APL is one of the 
subcategories of AML, it should in fact be subject to the legal 
presumption with regard to Agent Orange exposure and service 
connection for leukemia.  

He further testified as to communications with many of the various 
experts cited above, who had evaluated other similar cases and 
found that new chromosomal evidence with regard to the disease 
substantiated that it was more than likely introduced by 
environmental toxin.  

He further cited an April 19, 2001 report from the Institute of 
Medicine in which there was held a clear connection between AML in 
children of Agent Orange veterans, citing the VA Secretary in 
support of the seriousness of that clinical finding.  The textual 
material of the various materials stand in the file as part of his 
testimony.
Analysis

The Board recognizes that this is an unusual case, for a number of 
reasons, including the presence of a subcategory of leukemia for 
which there is perhaps less known than other variants.  There are 
also collateral questions as to whether the most recent clinical 
research does in fact provide a valid basis for concluding that 
the veteran's leukemia is of a type that is the result of 
environmental carcinogens, and thus susceptible to the legal 
presumptions with regard exposure to Agent Orange and subsequent 
leukemia.

However, in the pursuit of equitable resolution in this case, it 
is unnecessary to delve into such hypotheses in order to render an 
equitable determination as to whether the aforecited legal 
presumptions are applicable.

The Board appreciates the diligence with which the veteran has 
provided expert opinion and relevant evidence in his case 
including opinions by specialists in his and other veterans' 
cases. 

In this case, there is no doubt but that the veteran was probably 
exposed to dioxins while in Vietnam.  In fact, there is ample 
evidence that his exposure as a transport specialist at a given 
air facility, may have been more substantial than in some other 
"ordinary" exposure cases.  

Moreover, the veteran's specific inservice situation was clearly 
also quite similar to that of a limited and select group of 
veterans who have developed leukemia, many of whom have been 
granted service connection for the disability.  

It is noteworthy that the physicians who have expressed the 
opinions cited above are all recognized experts, and many have the 
benefit of both treating the veteran and/or examining him in 
association with his extensive clinical records.  

This said, the Board recognizes that without exception, the 
medical expert opiners have noted that although not definitively 
determinable, there is a considerable possibility that the 
veteran's exposure to Agent Orange caused his idiosyncratic 
variant of leukemia.  

Since the decision herein relates only to the claim submitted by 
the veteran in this case alone, there is no need to qualify the 
veteran's leukemia disability as an acceptable exception to the 
rule within general presumptions since there is a potential 
alternative, namely a direct relationship, whatever the resultant 
disability.

In addition, as noted above, there are multiple and quite specific 
medical expert opinions that the veteran's exposure to Agent 
Orange was, and/or may well have been, the causal factor in his 
leukemia.  In that regard,  there is neither a medical opinion to 
contradict that deduction, nor an expert opinion as to any 
alternative or optional causation for the leukemia.  

The Board notes again that perhaps more importantly, there is no 
adjudicative requirement that there be utter certainty as to such 
a question but rather an amply justifiable, credible and 
supportable foundation to sustain any definitive conclusions.  

The evidence and medical opinions herein clearly raise a doubt as 
to whether there is a causal, proximate etiology between the 
veteran's exposure to Agent Orange in service and his subsequent 
leukemia, and resolving that doubt in his favor, service 
connection is warranted. 





ORDER

Service connection for leukemia is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



